Decree of Superior Court affirmed with costs of appeal under G. L. c. 152, § 11A, to be settled by the single justice. A physician testified that inhalation of fumes while at work on April 30, 1963, was the cause of the employee’s injury and that a basis of his opinion was a history of good health before the accident. The insurer introduced evidence of chronic bronchial affliction from 1929 to 1947 with supporting hospital records. The hospital records also showed an entry on January 11,1957, in the course of a general examination in the medical clinic: “Resp — Wheezing almost gone now.” This evidence did not require a finding that the employee was not in good health in a relevant period before the accident. It did not vitiate the affirmative medical testimony nor require the acceptance of the contrary medical view that the employee’s incapacity was not caused by the accident.